PER CURIAM.
Harold Le Brasseur, the former husband, appeals a final judgment of dissolution of marriage and Ida Berthelot, the former wife, cross-appeals.
As to the points raised by the husband in the main appeal, we affirm. The record contains competent substantial evidence to support the general master’s findings.
As to the cross-appeal, we reverse the trial court’s award of rehabilitative alimony and direct the court to reinstate the general master’s recommendation of permanent periodic alimony. The record contains competent substantial evidence to support the general master’s findings on that issue. See Bragassa v. Bragassa, 505 So.2d 556, 558 (Fla. 3d DCA 1987).
Affirmed in part, reversed in part and remanded.